Title: To George Washington from Pierce Butler, 16 September 1782
From: Butler, Pierce
To: Washington, George


                  
                     Sir,
                     Philadelphia September the 16th 1782
                  
                  I take leave to trouble your Excellency with the inclosed letter from Mrs Butler to Sir Guy Carleton. It is left open for your perusal—I shall thank you to have it Seal’d: And request the favour of your Excellency to have it forwarded by the first Flagg you send to Sir Guy Carleton.  I have the honor to be, with great respect and Esteem, Sir Yr Excellency’s Most Obedient Humble Servant
                  
                     P. Butler
                  
               